HARALSON and DOWDELL, JJ.,
dissenting. — The case of Peagler v. The State, 110 Ala. 11, is relied on by the majority as opposed to the charge here condemned, but on examination it Avill not so appear. The charge there passed on Avas, “If from the evidence you have reason to doubt the guilt of the defendant, you should acquit,” Avhicli Avas held to exact too high a degree of proof and Avas misleading. That Avas the extent of that decision on the question of reasonable doubt. It did not overrule the cases sustaining this charge. It Avas simply said argumentatively, — overlooking the decisions sustaining the charge, — that counsel seemed to have overlooked the case of Ray, 50 Ala. 104, and Bain v. The State, 74 Ala. 38, — holding that a reasonable doubt was a doubt for Avhich a reason could be given, Avas misleading. Bain’s case, Avhen properly construed, does not sustain Ray and overrule Cohen, but Hodge’s case does sustain Cohen in preference to Ray. 'Walker’s case, 117 Ala. 45, a later decision than the Peagler case, sustains the charge, adhering to Hodge’s case.
There can be no question but that every doubt one has, *23is a doubt for which a reason may be given, but it does not follow that a doubt for which a reason can be given is necessarily a reasonable doubt. — Roberts v. The State, 25 So. Rep. 239. In the case just cited, the charges were, (9) “If the jury after considering all the evidence in the case, have a doubt as to the guilt of defendant, they must acquit the defendant;” and, (19) “If a single jiuor has a doubt of the guilt of defendant, for which he can give a reason, there can be no conviction.” • As to these charges it was said: “A mere doubt however honestly entertained is not enough upon which to base an acquittal, nor is a doubt for which, a reason may be given necessarily a reasonable doubt, although a reasonable doubt may be a doubt for which a reason can be assigned.” The charges there condemned were different from the charge we now have before us, and what was there said cannot be taken as in condemnation of this charge. It seems axiomatic, therefore, that a charge asserting the proposition, that a reasonable doubt is one for which a reason may be given is correct, and without misleading tendencies, a fault to which the majority of the court hold the charge is subject. But it occurs to us, that the word reasonable as employed in the charge, as qualifying the doubt hypothesized, ex vi termini, and necessarily excludes a bad or capricious reason. It is not denied, as vre understand, by the majority, that the definition of a reasonable doubt as contained in the charge is abstractly correct. May it not then be asked, Can it be reasonably said that giving to tlie jury a correct definition of a reasonable doubt, has any greater misleading tendencies than to instruct them to acquit if they entertain a reasonable doubt of the defendant’s guilt? And yet, this latter proposition is universally upheld by the courts.